Citation Nr: 0828524	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $15,411.41, plus interest.


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1953 to December 
1959.  The appellant is the veteran's spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Committee on Waivers and Compromises (the Committee) of 
Manila, the Republic of the Philippines Regional Office (RO) 
of the Department of Veterans Affairs (VA).

A hearing in front of the undersigned Veterans Law Judge was 
held in August 2006.  A transcript of the hearing has been 
associated with the claim file.

In December 2006 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  An overpayment of pension benefits in the amount of 
$15,411.41 occurred because the appellant failed for two 
years to report increases in her income.

2.  VA is not at fault for the creation of the overpayment of 
pension benefits.

3.  Collection of the overpayment would cause undue hardship 
to the appellant. 







CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the appellant and recovery of the overpayment of 
VA improved pension benefits in the amount of $15,411.41 
would be against equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) does not apply to this appeal.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
See Barger v. Principi, 16 Vet. App. 132 (2002) (the VCAA 
does not apply to cases involving the waiver of recovery of 
overpayment claims because the statute at issue in such cases 
is not found in Title 38, United States Code, Chapter 51, 
i.e., the laws affected by VCAA).  

The statute governing waiver claims, however, has its own 
notice provisions.  38 U.S.C.A. § 5302.  In a waiver claim, 
the payee must be notified of her right to apply for a waiver 
and be provided with a description of the procedures for 
submitting the application.  

In September 2004, the RO sent the appellant a letter 
advising her of her debt, that payments of her current 
benefits will be withheld until the debt is recovered or 
otherwise adjusted, that she would have to send additional 
monthly payments to repay the debt, and that she could 
dispute the debt or ask for a waiver.  Enclosed with that 
letter was a document that outlined the appellant's right to 
apply for a waiver and the application procedures for 
requesting a waiver.  The statutory notice requirements were 
thus met.

Factual background

The veteran died in September 1983 and the appellant filed a 
claim for death pension benefits the following month.  
Pension benefits were granted effective October 1983.  

In March 1992 VA sent a notice letter to the appellant 
explaining that her benefit from VA is determined by a number 
of factors, it further notified her that if she started 
receiving income which she had not previously reported, to 
report the details of the payment including the date is 
started, monthly rate and source.  As an example she was told 
that is she started receiving Social Security benefits, she 
should report the check amount plus the amount of any 
Medicare deductions.  

In a letter of February 1994 the VA reminded the appellant to 
notify them immediately if there was any change in her income 
or net worth.

In May 2002, the appellant began receiving SSA payments, but 
she did not report that income to VA.

VA learned of those payments from SSA in July 2004.  That 
same month, VA notified the appellant that it had learned of 
her SSA payments and was proposing to reduce her pension 
benefits.  

In September 2004 the appellant submitted a statement 
requesting a waiver of the debt.  She also submitted a 
Financial Status Report.  

On September 30, 2005 the RO notified the appellant that the 
overpayment totaled $15,411.41.  One week later the appellant 
filed a financial status report and requested a waiver of 
recovery of the indebtedness on the basis of financial 
hardship.

In November 2004, the Committee on Waivers and Compromises 
denied the appellant's request for a waiver.  

Pension is payable, in the case of the non-service-connected 
death of a wartime veteran, to the surviving spouse of such 
veteran at rates prescribed by law, reduced by the amount of 
the spouse's annual income.  38 U.S.C.A. § 1541.  For pension 
purposes, payments of any kind from any source will be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded under the 
provisions of 38 C.F.R. § 3.272.

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506(3); 
38 C.F.R. §§ 3.277(b), 3.660.  Overpayments created by the 
retroactive discontinuance of pension benefits will be 
subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3).

Recovery of the overpayment of any VA benefits may be waived 
if: (1) the application for relief is filed in a timely 
manner; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in the waiver; and (3) recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c).  An application for waiver generally is timely 
if it is made within 180 days from the date of VA's 
notification to the payee of the indebtedness.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the appellant filed 
her application for waiver in a timely manner.

As for the second requirement, the statute prohibits a waiver 
if there is an indication of fraud, misrepresentation, or bad 
faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  
The regulations provide that it is not necessary that the 
debtor undertakes conduct with actual fraudulent intent if 
such conduct is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and the 
result of that conduct is a loss to the government.  38 
C.F.R. § 1.965(b)(1).  Moreover, a waiver is not warranted if 
a material fact is misrepresented, or there is unfair dealing 
or deceptive dealing.  38 C.F.R. § 1.965(b)(1).  Here, the 
record contains no indication of fraud, misrepresentation, or 
bad faith on the part of the appellant.  38 U.S.C.A. § 
5302(c).  

In cases where there is no fraud, misrepresentation, or bad 
faith on the appellant's part with respect to the creation of  
the overpayment at issue, and, therefore, waiver of recovery 
is not precluded pursuant to 38 U.S.C.A. § 5302, in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience.  The pertinent regulation in this case 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows:  
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing  
fault of debtor against VA fault; (3) undue hardship, whether  
collection would deprive debtor or family of basic  
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which  
benefits were intended; (5) unjust enrichment, failure to  
make restitution would result in unfair gain to the debtor;  
(6) changing position to one's detriment, reliance on VA  
benefits results in relinquishment of a valuable right or  
incurrence of a legal obligation.  

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of  
the record, the Board finds that the appellant was at fault 
for not notifying the VA that she had started to receive 
Social Security benefits.  The appellant was aware of the 
need to report any changes in her income.  In fact, 
overpayment and the recovery thereof is not new to the 
appellant.  In 1984 it was determined that the appellant was 
overpaid due to the receipt of a lump sum payment.  She was 
informed of the overpayment and agreed to pay.  Furthermore, 
in letters of March 1992 and February 1994 she was informed 
of the importance of reporting any change in income and that 
her benefit payments were based partly on her income.  In 
fact, the letter of March 1992 explained all the information 
required if there was a change in income and specifically 
provided an example which stated that Social Security 
payments must be reported.  

At the Video Conference hearing of August 2006 the appellant 
argued that she did not know she needed to report the Social 
Security payments as the payments were through her husband's 
Social Security.  However, the Board notes that she admitted 
that the payments were sent to her.  Therefore, this was 
clearly income she was receiving and should have reported.  
In the alternative, she argues that when she applied for 
Social Security benefits she told the Social Security 
Administration (SSA) that she was receiving VA benefits and 
that SSA should not have granted benefits if she was not 
allowed to receive both VA and SSA benefits.  She further 
stated the SSA should have talked to the VA.  However, the 
Board notes that the appellant is responsible for reporting 
any changes in her income.  Informing the SSA of her VA 
benefits does not relieve her of the obligation to inform VA.  
Therefore, the Board finds that the appellant was at fault in 
the creation of the overpayment because she failed to report 
her income changes to VA.

As for the balancing of fault in the creation of the 
overpayment, VA bears no fault in the creation of the debt.  
38 C.F.R. § 1.965(a)(2).  VA reminded the appellant of her 
need to notify VA if her income changed.  Once VA learned of 
her SSA income, it notified the appellant in the same month 
of the proposed reduction of benefits.  Thus, as between the 
two parties, the appellant bears all the fault for the 
creation of the indebtedness.

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the appellant 
received benefits to which she was not entitled, and as such, 
would cause enrichment to the debtor.  There is no indication 
that the appellant 's reliance on VA benefits resulted in 
relinquishment of another valuable right. 

However, the Board has also considered whether the appellant 
would suffer undue financial hardship if forced to repay the 
debt.  The Board finds that there would be financial hardship 
in this case.

The most recent financial status report of record dated in 
September 2004 show that the appellant's monthly income and 
monthly expenses are essentially equal.  At the time she did 
not report any medical expenses.  However since then she has 
submitted a medical expense report of March 2005 which shows 
additional monthly expenses due to medical expenses.  The 
Board notes that while she has some savings, she reports 
using a portion of them monthly to make ends meet.  In 
letters and at the Video Conference hearing the appellant 
reported expenses which were essentially equal to her income.  
Her witnesses, her two children, testified in a credible 
manner that her room and board expenses added to her co-pay 
for her medications was equal if not greater than her income.  
A medical expense report of March 2005 supports the claims of 
medical expenses.  The Board believes the reports of 
financial difficulty and distress.  The Board finds that in 
weighing all of the elements of equity and good conscience, 
the element of financial hardship that would be caused by 
recoupment of the debt outweighs the elements which are not 
in the appellant's favor in this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.


ORDER

Waiver of recovery of the overpayment of death pension 
benefits in the amount of $ 15411.41, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


